Title: Enclosure: William Short to Gouverneur Morris, 7 September 1792
From: Short, William
To: Morris, Gouverneur


The Hague, September 7, 1792. “… In my last I informed you of Hogguer’s refusing to recieve the payment you had agreed for with the commissaries in any other than the mode he has hitherto practised; namely by giving a draught for the amount on the national treasury; & of my finally (after the rect. of your letter) directing our bankers to make the payment to him, not withstanding my own particular opinion was that there was danger if not impropriety in the measure. I now in-close you the second of the bill given by Messrs. Hogguer which the bankers have sent me to forward to you. They inform me also that they have by way of precaution in-closed you the first instead of sending it directly to the commissaries. I hope you will recieve them in due time & have the U. S. properly credited for the six million of livres—this I consider essential because whatever depreciation may be here-after allowed, the interest will certainly be considered as stopped on the six million paid & so also of the prior payments in assignats. I think & trust you will have so arranged this matter that all the payments hitherto made as mentioned in my last will be deducted from the interest fallen due & then from the principal of the debt of 34 millions, & that such part of the obligations as correspond with the principal thus paid off, will have been withdrawn from the public treasury. In this manner after the resurrection every thing will stand on a clearer & better ground for the U.S. I intreat you to let me hear from you on the accomplishment of this payment of the six millions. Your agreement with the commissaries, fixing the value of the florins will of course have been in writing so that it will appear that the U.S. have a right to the credit of six millions. I hope that this disagreeable affair will end well, though I own to you I still have uneasiness respecting it at least I hope I shall not be obliged to trouble you with any other letter on the subject.…”
